Cite as 2017 Ark. 291


                    SUPREME COURT OF ARKANSAS.
                                          No.   CR-00-698


                                                    Opinion Delivered October   26, 2017
BRIAN LEONARD FAULKENS
                  PETITIONER
                              PRO SE PETITION TO REINVEST
V.                            JURISDICTION IN THE TRIAL COURT
                              TO CONSIDER A PETITION FOR WRIT
 STATE OF ARKANSAS            OF ERROR CORAM NOBIS
                   RESPONDENT [CRITTENDEN COUNTY CIRCUIT
                              COURT, NOS. 18CR-97-85, 18CR-97-
                              86, 18CR-97-88]


                                                    PETITION DENIED.


                             RHONDA K. WOOD, Associate Justice


        Petitioner Brian Leonard Faulkens brings this petition to reinvest jurisdiction in the

 trial court to consider a petition for writ of error coram nobis. Faulkens alleges the

 following: the State violated his constitutional rights by amending the information three

 times; the State violated Arkansas Code Annotated section 16-95-101 (1987), the Interstate

 Agreement on Detainers; the State violated Arkansas Code Annotated section 16-701-706

 (1987), which governs the process by which the defendant charged with a criminal offense

 is arraigned; and he was illegally arrested on a pretext. Because none of Faulkens’s claims

 states a basis for the writ, the petition is denied.
                                    Cite as 2017 Ark. 291

       The petition for leave to proceed in the trial court is necessary because the judgment

in Faulkens’s case was affirmed,1 and the trial court can entertain a petition for writ of error

coram nobis after a judgment has been affirmed on appeal only after we grant permission.

Newman v. State, 2009 Ark. 539, 354 S.W.3d 61. The function of the writ is to secure relief

from a judgment rendered while there existed some fact that would have prevented its

rendition if it had been known to the trial court and which, through no negligence or fault

of the defendant, was not brought forward before rendition of the judgment. Id. The writ

is allowed only under compelling circumstances to achieve justice and to address errors of

the most fundamental nature. Roberts v. State, 2013 Ark. 56, 425 S.W.3d 771. A writ of

error coram nobis is available for addressing certain errors that are found in one of four

categories: (1) insanity at the time of trial, (2) a coerced guilty plea, (3) material evidence

withheld by the prosecutor, or (4) a third-party confession to the crime during the time

between conviction and appeal. Howard v. State, 2012 Ark. 177, 403 S.W.3d 38.

       Faulkens’s petition is based on allegations of error that occurred in the course of the

criminal proceedings against him. Coram nobis proceedings do not provide an avenue to

challenge rulings by the trial court. Such allegations, by their very nature, are outside the

purview of a coram nobis proceeding because the facts at issue were known at the time of

trial and could have been addressed at trial and on the record on direct appeal. See Green v.

State, 2016 Ark. 386, 502 S.W.3d 524. Faulkens has not established that the trial court




       1
           Faulkens v. State, CACR-00-698 (Ark. App. Feb. 14, 2001) (unpublished).


                                                2
                                    Cite as 2017 Ark. 291

lacked jurisdiction, that the judgment in his case was otherwise illegal, or that the claims are

within the scope of one of the four categories recognized as a ground for relief in a coram

nobis proceeding. The onus is on the petitioner to demonstrate a basis on which the writ

should issue. See Jackson v. State, 2017 Ark. 195, 520 S.W.3d. 242. Faulkens has not met

that burden.

       Petition denied.




                                                3